I should like to 
begin by offering to Mr. Ganev my heartfelt congratulations on his assumption 
of the high office of President of the General Assembly. He takes up the 
presidency at a time when the world is looking with renewed confidence towards 
the United Nations. As a politician from an area with a proud tradition of 
representative democracy, he has played a commendable role in the vanguard of 
the democratization process in his own country and in Eastern Europe. His 
unanimous election as President of the General Assembly for the current 
session highlights the continuing efforts of his region in its transformation 
to market-driven, democratic societies and the global prerogatives of the 
post-cold-war era. I am sure that his experience, training and diplomatic 

skill will do much to ensure that the forty-seventh session of the General 
Assembly is fruitful and constructive. 
Let me also take this opportunity to extend to his predecessor, 
Mr. Samir S. Shihabi of Saudi Arabia, our best wishes and our appreciation of 
the highly competent manner in which he presided at the last session of the 
General Assembly. 
I take this opportunity also to express to our esteemed 
Secretary-General, Mr. Boutros Boutros-Ghali, our profound understanding and 
appreciation of the efforts he has so far made to achieve for the world body 
greater flexibility and enhanced ability to meet the new challenges posed by 
the dramatic developments taking place in international relations and, at the 
same, to fulfil long-standing mandates. 
On behalf of the Government and the people of Saint Vincent and the 
Grenadines, I pay tribute to Mr. Javier Perez de Cuellar, whose term of office 
expired at the end of 1991. Under his guidance over a 10-year period, the 
United Nations shrugged off the negative image of a useless talking-shop and 
emerged as an institution whose growing reputation as an effective 
peace-keeper has resulted in calls upon it to take on numerous new 
responsibilities. Mr. Javier Perez de Cuellar did indeed ease the transition 
of the United Nations through the changing climate and brought it to the 
centre of new-world-order politics. He brought the Organization, with its new 
peace-keeping and peacemaking roles, back to its founding mission. We join 
the international community in saluting him for his service to the United 
Nations and to world peace. 

This year the General Assembly has so far admitted 13 States to 
membership of the United Nations by acclamation. My delegation wishes to take 
this opportunity to extend a warm welcome to Armenia, Azerbaijan, Bosnia and 
Herzegovina, Croatia, Georgia, Kazakhstan, Kyrgyzstan, the Republic of 
Moldova, San Marino, Slovenia, Tajikistan, Turkmenistan and Uzbekistan. The 
admission of this significant number of new Members in the Organization is 
another major step towards the goal of universality. 
My delegation wishes to express its deepest sympathy to the Governments 
and the peoples of the United States of America, the Bahamas, the Philippines, 
Nicaragua, India and Pakistan, which suffered tragic loss of life and 
extensive material damage as a result of the recent spate of natural 
disasters. We pray that our own Caribbean region will be spared any more 
destruction during this hurricane season. It is our hope that the 
rehabilitation process in the affected communities will be swift and will 
receive the generous support of the international community. 
In the last few years we have witnessed momentous changes in the 
international arena. The end of the cold war has raised hopes for a better 
and more secure future. The world now faces novel challenges in the quest for 
justice, equity and prosperity. In many regions of the world significant 
progress has been made towards democracy, as well as towards achieving the 
purposes set out in the United Nations Charter. Completion of the process of 
dismantling apartheid would make a major contribution to these trends. 
However, while there has been positive movement towards the establishment of a 
united, non-racial and democratic South Africa, we are perturbed by some 
serious differences that have emerged in recent negotiations. 

My delegation wishes to express its full support for the call by the 
African National Congress for an international investigation of the Boipatong 
massacre. We urge all concerned to make every effort to maintain the momentum 
of the negotiating process of the Convention for a Democratic South Africa in 
order to finalize agreement on the outstanding issues. If negative trends in 
South Africa are not reversed my Government stands ready to join in 
remobilizing the international community, through all appropriate means, in 
the struggle against apartheid. We wish to encourage President De Klerk to 
continue the courageous leadership that he has so far given his Government and 
urge him not to undermine the historic image that both he and Nelson Mandela 
have established. 
My delegation has been following the situation in Bosnia and Herzegovina, 
which has shocked the conscience of every human being, irrespective of 
national origin, ethnic background, religion or political persuasion. We 
condemn the existence of detention centres, especially in Bosnia and 
Herzegovina, where civilians are being detained against their will and 
subjected to ill-treatment. The odious practice of "ethnic cleansing" must be 
firmly rejected and a strong signal sent that the international community will 
not passively witness the attempt at the total annihilation of a Member State 
by a powerful neighbour. 
My delegation welcomes the adoption of Security Council resolutions 
770 (1992) and 771 (1992), which are designed to ensure that humanitarian 
assistance reaches all parts of Bosnia and Herzegovina and that international 
organizations, in particular the International Committee of the Red Cross, 
have unimpeded access to concentration camps and detention centres. 

My delegation has been following with keen interest the negotiations on 
the issue conducted under the auspices of the European Community. We believe 
that this process must be accompanied by international efforts to put an 
immediate end to the violence and that increased pressure should be brought to 
bear on all parties concerned to work wholeheartedly for a political 
settlement. The cease-fire agreement which European and United Nations 
negotiators reached with warring factions in Bosnia is a step in the right 
direction. 
We are heartened by increased efforts to aid the long-suffering people of 
Somalia in the Horn of Africa. We continue to be concerned about the famine 
and the condition of human life in sub-Saharan Africa. My delegation implores 
the international community to pay the necessary attention to the plight of 
these people. We wish to draw attention to, and emphasize, the urgent need 
for policy reform that would make it possible to reduce drought through 
reforestation, and avoid famine created by wasteful military expenditure. 
My delegation welcomes the current peace efforts and prays for a just, 
comprehensive and lasting solution to the Middle East crisis, the core of 
which, in our opinion, is the question of Palestine. My delegation reiterates 
the importance of this issue and calls for the same consistency on the part of 
the United Nations that was so evident when the resolutions dealing with the 
invasion of Kuwait were before us. It is our hope that the ongoing peace 
process will result in a resolution of the conflict based on United Nations 
Security Council resolutions 242 (1967) and 338 (1973). My country firmly 
believes that the only durable solution to the historical conflict lies in the 
full recognition and establishment of the right of the Palestinians to 
self-determination and the corresponding right of the State of Israel to exist 

within secure and guaranteed borders. The definition and maintenance of 
secure borders at this time in world history has the benefit of modern 
technology, as the Gulf war has decisively shown. 
After a decade of mediation by the United Nations in the war over 
Cambodia, the historic signing of the Paris Peace Agreements by the warring 
factions on 23 October 1991 offers real hope for ending hostilities in that 
troubled country. We are, however, deeply concerned about the difficulties 
which are being encountered by the United Nations Transitional Authority in 
Cambodia (UNTAC) in the implementation of the Agreements. My delegation joins 
the call for all concerned parties to permit the deployment of all components 
of UNTAC in the areas under its control so that it can carry out its full 
function in implementing the provisions of the Paris Agreements. 
The situation in Haiti remains one of extreme concern to my country. We 
have already condemned, in no uncertain terms, the attempted illegal 
replacement of the constitutional President, the widespread use of violence, 
the coercion by the military, and the violation of human rights in that 
country. We feel that because of its critical involvement in the Haitian 
elections and its generic role as guarantor of international human rights, the 
United Nations has a special responsibility to the people of Haiti, who have 
never had the good fortune to enjoy the basic human rights and freedoms that 
the international community has agreed are fundamental to human dignity. The 
present situation calls for serious attention by the world body, working in 
tandem with the Organization of American States. Expressions of concern 
should be matched by concrete action. We share the anguish of 
President Jean-Bertrand Aristide and the forces of democracy, and join him in 
his impassioned call for action now. 

With regard to the political situation in Central America, my delegation 
welcomes the Peace Agreement on El Salvador, signed in January 1992 at 
Chapultepec. We wish to congratulate Colombia, Spain, Mexico and Venezuela on 
the very important role they played in the negotiating process. A profound 
debt of gratitude is also owed to Mr. Javier Perez de Cuellar for his efforts 
in the service of peace in Central America, which are being continued by the 
new Secretary-General, Mr. Boutros Boutros-Ghali. 
My delegation is particularly pleased by recent developments in relations 
between the Caribbean Community (CARICOM) and the countries of Central 
America. The momentum generated by the convening and successful conclusion in 
January 1992 of the First Ministerial Conference between CARICOM and the 
countries of the Central American isthmus at San Pedro Sula in Honduras must 
be maintained. 
Guatemala's recognition of the independence of Belize and the 
establishment of diplomatic relations between the two countries are positive 
and welcomed developments, facilitating the deepening of relations between 
member States of the Caribbean Community and the countries of Central America. 
The Caribbean region, and especially the countries of the Windward 
Islands, of which Saint Vincent and the Grenadines is a part, have firmly 
committed themselves to structural adjustment and other economic reforms 
designed to increase their export earnings and competitiveness in the global 
economy. In the Organization of Eastern Caribbean States, we established free 
trade in 1988. In the wider CARICOM grouping, the 1984 Nassau Agreement on 
Structural Adjustment and the 1989 Grand Anse Declaration expressed the 
urgency which the regional leadership attaches to the transformation process. 

Even as we welcome recent hemispheric trade and investment initiatives 
aimed at enhancing the mobility of goods and services and creating greater 
opportunity for people, my country, as well as others in the Windward Islands 
grouping, is concerned that the vital economic interests of small States like 
ours are very marginal as the powerful developed countries of the world move 
to consolidate their markets in extensive trading blocs. 
In this regard the Governments and people of the four Windward Islands 
will redouble their efforts to ensure that powerful forces working in their 
own interest do not destroy our economies by prematurely reversing the 
marketing regime under which we sell our bananas to the countries of the 
European Economic Community. We expect the international community to 
understand that, with the best will and intention in the world, small, 
resource-impoverished islands like ours constitute a special case in economic 
development. Nothing has changed these circumstances. 

As the international order moves in the direction of free trade, my 
delegation expresses the strong conviction that special attention should be 
paid to traditional trading arrangements which have sustained economic growth 
and democracy in many parts of the world. In this regard we shall continue to 
work towards the maintenance of our traditional relationship with the European 
Community even as we make the transition towards eventual free trade. 
The United Nations Conference on Environment and Development, which 
brought together the largest gathering of world leaders ever in 
Rio de Janeiro, Brazil, from 3 to 14 June is now history. We must now 
translate 12 days of debates into positive action, or posterity will remember 
us for wasting a great opportunity to set the agenda for the preservation of 
our environment. As Chairman of the Group of Latin American and Caribbean 
Countries during the month of July 1992, Saint Vincent and the Grenadines 
initiated action within the Group to coordinate the activities of member 
countries in follow-up action at the multilateral organizations as well as in 
the wider international community. 
My Government regards the agreement reached at the Rio Summit as an 
important start of a process that could eventually change the way the world 
approaches the challenge of fostering economic growth. We are particularly 
pleased that issues such as the sustainability of islands, the alleviation of 
poverty, the sustainable development of all types of forests, and the 
environmentally sound management of solid waste were addressed. 
My delegation urges the early ratification of the United Nations 
Framework Convention on Climate Change and the Convention on Biological 
Diversity, which, it is felt, if honestly implemented could mitigate some 

of the hazards which small, island States like Saint Vincent and the 
Grenadines and other low-lying coastal developing States face. 
My delegation takes note of the renewed commitment made by developed 
countries to achieve the United Nations target of 0.7 per cent of their gross 
national product for development assistance to developing countries and, where 
this target has not yet been achieved, to augment their aid programmes in 
order to reach that target as soon as possible or by the year 2000. 
It is our hope that the recommended high-level commission on sustainable 
development will be established soon so that it can be convened as early as 
possible to ensure that follow-up action on the Rio Summit meets the hopes and 
aspirations of us all. 
Continuing progress towards democracy in many regions of the world, the 
obsolescence of the bipolar politics of the cold war, the overall reduction in 
military expenditure and the emergence of new States have elicited a positive 
response from the world community. The United Nations peacemaking and 
peace-keeping roles have increased and broadened considerably in the 
post-cold-war era. The world body is providing leadership in these and other 
vital areas. Unfortunately, demands for the same leadership in the field of 
social development have not been given the same degree of political 
importance. The Organization must address this issue as a matter of 
priority. It is true that significant efforts are being made at the national 
and international levels to improve the standards of living of the world's 
peoples but, globally, statistics show that there are today more poor people, 
more unemployed and greater social insecurity, especially among the 
populations of developing countries. 

Social development problems are global in scope and require global 
responses. To this end my Government supports the convening of a world summit 
for social development at the level of Heads of State or Government in early 
1995 on the occasion of the fiftieth anniversary of the United Nations. 
As man's inhumanity to man continues to manifest itself daily throughout 
the world, my Government remains mindful of its pledge to promote universal 
respect for, and observance of, human rights and fundamental freedoms in 
conformity with the provisions of the Charter of the United Nations. In 
furtherance of these goals, my Government will support the establishment of an 
effective international system for the protection of the fundamental rights 
and freedoms of all peoples, irrespective of race, sex, language or religion. 
We hope that this can be achieved at the World Conference on Human Rights 
scheduled for Vienna in June 1993. 
My delegation is deeply concerned that our region has become a 
transshipment point for illicit drugs targeted at the North American and 
European markets. We recognize that drug trafficking is an international 
problem which affects the institutions and populations of different 
countries. My delegation wishes to reaffirm its commitment to increasing 
cooperation in fighting the global problem of drugs in all its aspects, be it 
illegal production, trafficking or consumption. This epidemic cannot be 
allowed to undermine our precious human resources. Accordingly, my Government 
will sign the United Nations Convention against Illicit Traffic in Narcotic 
Drugs and Psychotropic Substances. 
The world is poised on the threshold of a bold new experience in human 
history. The possibilities are tremendous but the challenges great. We in 

the English-speaking Caribbean, where democracy and constitutional order have 
long been institutionalized, are anxious to play our legitimate part, with 
full recognition of our condition and the requirements for global 
integration. We have been reliable allies in times of struggle and 
turbulence. We now look forward to sharing fairly in the dividends of a 
durable peace to which we have contributed by our stability and resolute 
commitment to liberty and democracy. 
